
	
		II
		111th CONGRESS
		1st Session
		S. 331
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2009
			Mr. Schumer (for
			 himself, Mr. Shelby,
			 Mr. Durbin, Mrs. Feinstein, Mr.
			 Bayh, Mr. Tester,
			 Mr. Graham, Mr.
			 Sessions, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the number of Federal law enforcement
		  officials investigating and prosecuting financial fraud.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supplemental Anti-Fraud
			 Enforcement for our Market Act or the SAFE Markets
			 Act.
		2.FindingsCongress finds the following:
			(1)A critical part
			 of solving our current financial crisis, and preventing future debacles, is to
			 bring to justice those who caused it through fraudulent acts.
			(2)However, law
			 enforcement resources directed to financial fraud have been severely diminished
			 in the last several years. Recent reports indicate that the FBI’s staffing for
			 white collar crimes such as mortgage fraud has decreased by 36 percent from
			 2001 levels, with a loss of 625 agents. The number of Assistant United States
			 Attorneys has increased between .5 and 1 percent per year in recent years, but
			 virtually all new prosecutors have been dedicated to fighting gang, internet,
			 and immigration crimes, and some offices have been subjected to hiring freezes.
			 In addition, the budget of the Securities and Exchange Commission has remained
			 static for 3 years until Congress increased its appropriations by 4 percent for
			 2009.
			(3)In the wake of
			 the Savings and Loan crisis of the 1980s, a series of strike forces based in 27
			 cities was staffed with 1000 FBI agents and forensic experts and dozens of
			 federal prosecutors. That effort yielded more than 600 convictions and
			 $130,000,000 in ordered restitution.
			(4)This
			 authorization will bring FBI and prosecutorial staffing up to the levels that
			 are necessary to investigate and prosecute complex financial crimes. Only
			 through effective law enforcement can we restore worldwide faith in American
			 markets.
			3.Additional law
			 enforcement
			(a)Additional
			 employees for the Federal bureau of investigationThe Director of
			 the Federal Bureau of Investigation is authorized to hire an additional 500
			 agents who shall be dedicated to investigating violations of the law relating
			 to the United States financial markets.
			(b)Additional
			 employees for the department of justiceThe Attorney General is
			 authorized to hire an additional 50 Assistant United States Attorneys who shall
			 be dedicated to prosecuting violations of the law relating to the United States
			 financial markets.
			(c)Additional
			 employees for the securities and exchange commission, division of
			 enforcementThe Securities and Exchange Commission is authorized
			 to hire 100 additional enforcement staff members who shall be dedicated to
			 prosecuting violations of the law relating to the United States financial
			 markets.
			4.AuthorizationThere are authorized to be appropriated to
			 carry out this Act $110,000,000 for fiscal year 2009.
		
